Citation Nr: 1108997	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-35 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger

INTRODUCTION

The Veteran served on active duty from March 1992 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the benefit sought.  The case is now under the jurisdiction of the RO in Roanoke, Virginia.  

The Veteran and his spouse presented testimony at a hearing in May 2009 before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the claims file.  

In September 2009, the Board remanded this matter for further evidentiary development.  Specifically, the Board ordered the RO to schedule a VA examination to determine the etiology of the Veteran's back pain.  As will be discussed below, the Veteran was afforded a VA examination in February 2010.  Unfortunately, the medical opinion accompanying the examination report is inadequate.  Barr v. Nicholson, 21 Vet App. 303 (2007).  As such, the matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is needed of him.  


REMAND

Reason to Remand:  To obtain a clarifying diagnosis

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Following a September 2009 Board remand, the Veteran was afforded a VA examination in January 2010 to assess the nature and etiology of his low back disorder.  During the examination, the Veteran indicated that his onset of low back pain was in 1996 while service in the U.S. Marine Corps.  He reinjured his back in 1998 and 2003.  The Veteran reported continued intermittent pain with periods of remission and is treated with nonsteroidal anti-inflammatory drugs.  The examiner performed an examination of the muscles of the spine which showed normal spine.  X-ray studies dated in January 2010 reflected normal findings of the lumbosacral spine.  

The examiner did not provide a specific diagnosis but indicated that it was possible that the Veteran's back condition was aggravated by his service-connected knee and foot disorders but that it was far more likely that his current back pain was caused by the several documented back injuries he sustained while on active duty.  The examiner reasoned that the injures resulted in recurring visits to health care providers and the prescription of physical therapy as well as manipulation of the spine by a chiropractor.  The examiner also noted that, although the Veteran's spinal x-rays appear normal, soft tissue problems cannot be diagnosed with x-rays.

This last comment creates difficulty for the Board in rendering a decision on appeal because, while the examiner did not provide a specific diagnosis of a lumbar spine condition, it appears that the Veteran does suffer from some sort of soft tissue disorder.  However, generally speaking, without a diagnosis of a disability, service connection cannot be granted.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) (noting that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For this reason, the January 2010 medical opinion is inadequate, and an addendum opinion should be requested from the VA examiner who performed the VA examination in January 2010.  See Barr, 21 Vet. App. 303.  This examiner should clarify whether there is a current back disability, to include soft tissue disabilities.  If the January 2010 examiner is not available, a different examiner should be requested to address this matter.

Accordingly, the case is REMANDED for the following action:

1. Request from the same VA examiner who performed the January 2010 VA examination, if available, a clarifying opinion as to the whether the Veteran suffers from a specific low back disability, to include any soft tissue disabilities, and if so, whether it is at least as likely as not that any currently manifested back disorder(s) is/are related to the Veteran's service or has been caused or aggravated by the Veteran's service-connected patellofemoral syndrome of the left knee or his service connected pes planus as opposed to it being due to some other factor or factors.  If necessary, a repeat examination, to include any testing believed to be required to answer the aforementioned questions) should be scheduled.  

The examiners should review all pertinent medical records in the claims file and a copy of this REMAND, and should state in the examination report that such review was performed.  All pertinent clinical findings and a complete rationale for all opinions expressed should be set forth in the written report.  

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. Then, after ensuring the VA examination report is complete, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


